 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7 In Re
                Laurie Ann Harms                         Chapter 13 Case Number:
 8                                                       20-41442-WJL13

 9                             Debtors(s)
10
            NOTICE OF CONFIRMATION HEARING DATE, TIME AND LOCATION

11
     TO DEBTOR(S), DEBTOR(S)’ ATTORNEY AND ALL INTERESTED PARTIES:
12
        NOTICE IS HEREBY GIVEN that a Confirmation Hearing will be held on January 14,
13

14
     2021 at 1:30 pm. The hearing will not be conducted in the presiding judge’s courtroom but

15 instead will be conducted by telephone or video. All interested parties should consult the

16 Bankruptcy Court’s website at www.canb.uscourts.gov for information about court

17 operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides

18 information regarding how to arrange a telephonic or video appearance. If you have any

19
     questions regarding how to appear at a court hearing, you may contact the Bankruptcy Court
20
     by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s
21
     website.
22

23 Date: November 23, 2020                                    /s/ Martha G. Bronitsky
                                                              Signature of Martha G. Bronitsky
24                                                            Chapter 13 Standing Trustee

25

26

27

28
Case: 20-41442        Doc# 68      Filed: 11/23/20   Entered: 11/23/20 17:19:20     Page 1 of 3
 1   In Re
              Laurie Ann Harms                              Chapter 13 Case Number:
 2                                                          20-41442-WJL13

 3
                                         Debtors(s)
 4                                       CERTIFICATE OF SERVICE

 5
      I HEREBY CERTIFY that I have served a copy of the within and foregoing document on
 6    the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives
      and the registered agent for the creditor by depositing it in the United States mail with first
 7    class postage attached thereto.
 8    I declare under penalty of perjury under the laws of the State of California that the foregoing
      is true and correct.
 9

10    November 23, 2020                                 /s/Tiffany Chow
                                                        Tiffany Chow
11

12                                                      Pro Per
      Laurie Ann Harms
13    400 Del Antico Ave #1211                          (Counsel for Debtor)
      Oakley,CA 94561
14
      (Debtor(s))
15

16 Ngc Fund I Llc
   C/O Law Offices Of Rouse & Bahlert
17 1246 18Th Street
   San Francisco, CA 94107-0000
18

19   Synchrony Bank                                 Dale Harms
     C/O Pra Receivables Management, Llc            P.O. Box 1211
20   P.O. Box 41021                                 Oakley, CA 94561
     Norfolk, VA 23541                              (Creditor)
21   (Creditor)
                                                    Franchise Tax Board
22   Franchise Tax Board                            Po Box 2952
     Po Box 942867                                  Sacramento, CA 958122952
23
     Sacramento, CA 94267                           (Creditor)
     (Creditor)
24
                                                    United States Treasury
25   La Clinica De La Raza, Inc                     Po Box 7346
     P.O. Box 22210                                 Philadelphia, PA 191017346
26   Oakland, CA 94623                              (Creditor)
     (Creditor)
27

28
Case: 20-41442       Doc# 68      Filed: 11/23/20     Entered: 11/23/20 17:19:20         Page 2 of 3
 1   United States Treasury
     Po Box 7346
 2   Philadelphia, PA 191017346
     (Creditor)
 3
     Ngc Fund I
 4
     11211 Gold Country Blvd #103
 5   Gold River, CA 95670
     (Creditor)
 6
     La Clinica De La Raza, Inc.
 7   Po Box 22210
     Oakland, CA 94623
 8   (Creditor)
 9
     United States Treasury
10
     Po Box 7346
     Philadelphia, PA 191017346
11   (Creditor)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-41442     Doc# 68     Filed: 11/23/20   Entered: 11/23/20 17:19:20   Page 3 of 3
